Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in the application.

Response to Arguments
Applicant’s arguments filed on 11/30/21 (hereinafter remarks) have been fully considered but they are not persuasive.  
In the remarks, Applicant argued that:
Velez-Rojas fails to teach a system that includes a story that is updated as new data is received.
Velez-Rojas fails to teach feedback comprising one or more of: indication of approval of the data, requesting additional data, performing additional or supplemental analysis on the data, and expanding the data.
Since Velez-Rojas fails to teach the features of points (1) and (2), Velez-Rojas also fails to teach analyzing, by the computing device, the anomaly information based on the feedback which includes these features.

In response to points (1)-(3), Velez-Rojas teaches a system that includes a story that is updated as new anomaly information is received ([42][47][106], e.g., displaying dashboard of anomaly metric features and values as events that is updated as new anomaly metric value is received).  Velez-Rojas further teach the feedback further comprising one or more of: indication of approval of the data, requesting additional data, performing additional or supplemental analysis on the data, and expanding the data ([60]-[62][95][106], e.g., feedback includes users express a preference for the graph or may configure the dashboard to always include the graph; navigate to richer views of the relevant aspects of the underlying data; user scrolling to a position where a given graph is viewable and leaving the display screen in that scroll position for some duration that the display graph is relatively effective; data values enlarged by the user).  

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


s 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Velez-Rojas et al, U.S. Patent Application Publication 2018/0174060 (hereinafter Velez-Rojas).

As per claim 1, Velez-Rojas teaches the invention as claimed comprising:
receiving, by a computing device, data related to an operation by an asset at a location for
a time period ([25][26][29][30][31][67],e g., obtaining metric/data related to sensors monitoring a manufacturing line, sensors on machinery and the like, for a duration);
analyzing, by the computing device, the data, and based on said analysis, identifying anomaly information identified by the data ([29][31], e.g., execute anomaly detection to identify anomaly metric of data);
causing to be displayed, via the computing device over a network, the anomaly  information within a user interface (UI) as a story that is updated as new anomaly information is received ([42][47][106], e.g., displaying dashboard of anomaly metric features and values as events that is updated as new anomaly metric value is received), the UI enabling interaction
and input corresponding to the displayed anomaly information ([21][29][33][38][39][40][47][60]-[62][66], e.g., displaying dashboard of the anomaly metric feature and values; the dashboard enables user input feedbacks);
receiving, by the computing device, in response to display of the anomaly information within the UI, feedback, the feedback comprising information indicating a type of request in response to viewing the anomaly information within the UI ([35][39][47][60]-[62][106][107], e.g., receiving user feedback; the feedback indicates the type of interactions), the feedback further comprising one or more of: indication of approval of the data, requesting additional data, performing additional or supplemental analysis on the data, and expanding the data ([60]-[62][95][106], e.g., feedback includes users express a preference for the graph or may configure the dashboard to always include the graph; navigate to richer views of the relevant aspects of the underlying data; user scrolling to a position where a given graph is viewable and leaving the 
analyzing, by the computing device, the anomaly information based on the feedback, and determining, based on said analysis, a story score, said story score corresponding to said operation at the location ([36][60]-[63][106][108][111], e.g., determining, based on user interface input/action of the displayed metrics and values, a score corresponding to sensors monitoring a manufacturing line, sensors on machinery and the like); and
causing an update, by the computing device, of the anomaly information displayed within the UI based on the determined story score, said update comprising an action that corresponds to 
a type of request indicated by the feedback (42-46, fig. 2; [58][60]-[63][122], e.g., adjusting score based on feedback corresponding to a type of interaction and generate an updated dashboards based on the adjusted score).

As per claim 2, Velez-Rojas teaches the invention as claimed as claim 1 above.  Velez-Rojas further teach comprising:
determining, based on analysis of the anomaly information, attributes of the anomaly information identified via the feedback ([106][108], e.g., determining the data points or a range of metric values of the displayed information/graphs identified via the user interface inputs/actions), wherein said story score is further based on said attributes ([111], e.g., score based on displayed information/graph states and user inputs/feedback of each state).

As per claim 3, Velez-Rojas teaches the invention as claimed as claim 1 above.  Velez-Rojas further teach comprising:
receiving a second set of data related to another operation by the asset at the location ([4][26][109][140]e.g., receiving another graph and metrics related to the sensors wherein the metrics related to different/another measurements of the sensor); and

displayed information/graph states and user inputs/feedback of each state), wherein display of 
the second set of data is based at least in part on the feedback ([109], e.g., the other graph and metrics is based on user input/actions).

As per claim 4, Velez-Rojas teaches the invention as claimed as claim 3 above.  Velez-Rojas further teach wherein said second set of data is received based on the feedback ([109]).

As per claim 5, Velez-Rojas teaches the invention as claimed as claim 1 above.  Velez-Rojas further teach comprising:
generating an electronic data object based on the identified anomaly information, the electronic data object comprising displayable and interactive information digitally representing at least the anomaly information (fig. 7; [26][29]-[33][109][113], e.g., generate dashboard with interface graphs, elements and objects based on the anomaly metrics of data and feature).

As per claim 6, Velez-Rojas teaches the invention as claimed as claim 5 above.  Velez-Rojas further teach
wherein the type of electronic data object is based at least in part on a type of anomaly 
information ([29]-[33][115][116][118], e.g., type of graph, elements, interface objects on the dashboard is based on the identifier of 1st metric and the identifier of 2nd metric, which are different type of metrics.  The metrics are anomaly information [29]), said type of anomaly 
information dictating how to display the anomaly information within the UI ([118], e.g., the identifier of the 1st metric and the identifier of the 2nd metric dictating the display of various dashboards/graphs).


of a like, dislike, reset or expand ([62]).

As per claim 8, Velez-Rojas teaches the invention as claimed as claim 1 above.  Velez-Rojas further teach wherein said anomaly information comprises information related to at least 
one instance of the operation by the asset that caused an anomaly of data within the received data ([25][29][31], e.g., anomaly metrics of data are related to sensors monitoring a manufacturing line, sensors on machinery, and the like).

As per claim 9, Velez-Rojas teaches the invention as claimed as claim 8 above.  Velez-Rojas further teach wherein the anomaly information further comprises additional information 
related to remaining data in the received data ([29]-[31][116], e.g., anomaly candidate metrics of data comprises feature information).

As per claim 10, Velez-Rojas teaches the invention as claimed as claim 9 above.  Velez-Rojas further teach comprises data and metadata related to at least one of the operation, a user, 
a team, the asset and the location (([29]-[31][116], e.g., anomaly candidate metrics of data comprises feature information (e.g., values that are outliners values that cluster, values that cluster in graph having certain properties related to sensors monitoring a manufacturing line, sensors on machinery and the like [25])).

As per claim 11, Velez-Rojas teaches the invention as claimed as claim 1 above.  Velez-Rojas further teach wherein said feedback is provided by a user viewing the UI on a device
of the user ([106][109]).


computer-readable storage medium tangibly encoded with computer-executable instructions,
that when executed by a processor associated with acomputing device, performs a method [67] 
comprising:
receiving, by a computing device, data related to an operation by an asset at a location for
a time period ([25][26][29][30][31][67],e g., obtaining metric/data related to sensors monitoring a manufacturing line, sensors on machinery and the like, for a duration);
analyzing, by the computing device, the data, and based on said analysis, identifying anomaly information identified by the data ([29][31], e.g., execute anomaly detection to identify anomaly metric of data);
causing to be displayed, via the computing device over a network, the anomaly  information within a user interface (UI) as a story that is updated as new anomaly information is received ([42][47][106], e.g., displaying dashboard of anomaly metric features and values as events that is updated as new anomaly metric value is received),  the UI enabling interaction and
input corresponding to the displayed anomaly information ([21][29][33][38][39][40][47][60]-[62][66], e.g., displaying dashboard of the anomaly metric feature and values; the dashboard enables user input feedbacks);
receiving, by the computing device, in response to display of the anomaly informationwithin the UI, feedback, the feedback comprising information indicating a type of request inresponse to viewing the anomaly information within the UI ([35][39][47][60]-[62][106][107], e.g., receiving user feedback; the feedback indicates the type of interactions), the feedback further comprising one or more of: indication of approval of the data, requesting additional data, performing additional or supplemental analysis on the data, and expanding the data ([60]-[62][95][106], e.g., feedback includes users express a preference for the graph or may configure the dashboard to always include the graph; navigate to richer views of the relevant aspects of the underlying data; user scrolling to a position where a given graph is viewable and leaving the display screen in that scroll position for some duration that the display graph is relatively effective; data values enlarged by the user);
analyzing, by the computing device, the anomaly information based on the feedback, and determining, based on said analysis, a story score, said story score corresponding to said operation at the location ([36][60]-[63][106][108][111], e.g., determining, based on user interface input/action of the displayed metrics and values, a score corresponding to sensors monitoring a manufacturing line, sensors on machinery and the like); and

a type of request indicated by the feedback (42-46, fig. 2; [58][60]-[63][122], e.g., adjusting score based on feedback corresponding to a type of interaction and generate an updated dashboards based on the adjusted score).
	As per claim 13, it is rejected for the same reason as claim 2 above.

As per claim 14, it is rejected for the same reason as claim 3 above.

As per claim 15, it is rejected for the same reason as claim 4 above.	

As per claim 16, it is rejected for the same reason as claims 5 and 6 above.

As per claim 17, it is rejected for the same reason as claim 7 above.

As per claim 18, it is rejected for the same reason as claims 8, 9 and 10 above.

As per claim 19, it is rejected for the same reason as claim 12 above.

As per claim 20, it is rejected for the same reason as claim 2 above.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set
forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire

MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end
of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the
date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated
from the mailing date of the advisory action. In no event, however, will the statutory period for reply
expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should
be directed to Philip Lee whose telephone number is (571)272-3967. The examiner can normally be
reached on 6a-3p M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Glenton Burgess can be reached on 571-272-3949. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR
CANADA) or 571-272-1000.

/PHILIP C LEE/Primary Examiner, Art Unit 2454